Citation Nr: 9904534	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than February 28, 
1995 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

J. Schueler, Counsel

INTRODUCTION

The appellant had active service as follows:  For 19 days in 
September and October 1963, he served in the U.S. Air Force; 
from January 1964 to January 1967, he served in the U.S. 
Marine Corps; and from September 1968 to September 1972 and 
February 1973 to January 1975, he served in the U.S. Navy.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO), which 
established service connection for PTSD.  The RO assigned a 
100 percent schedular evaluation effective February 28, 1995, 
the date of receipt of the claim.  The appellant argues that 
the effective date for this award should be assigned from the 
date of his initial claim for service connection for PTSD in 
1991.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The appellant filed a service connection claim for PTSD 
in December 1991; service connection was denied by May 1992 
and December 1993 rating decisions; the appellant was 
notified of these determinations in June 1992 and December 
1993 letters from the RO, and no appeals were initiated 
therefrom.  

3.  He filed an application to reopen the claim of service 
connection for PTSD, received by VA on February 28, 1995; 
service connection was granted by November 1996 rating 
decision.  

4.  The record shows no communication from the appellant 
prior to February 28, 1995 which might demonstrate an earlier 
date of receipt.  

CONCLUSION OF LAW

The criteria for an effective date earlier than February 28, 
1995 for service connection for PTSD are not met.  
38 U.S.C.A. §§ 5110, 5107 (West 1991); 38 C.F.R. §§ 3.1(r), 
3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to an effective date earlier than 
February 28, 1995 for service connection of PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); i.e., 
it is not inherently implausible.  See generally Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds that 
VA has satisfied its statutory obligation to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  On appellate review, the Board sees 
no areas in which further development may be fruitful.  

In December 1991, the appellant applied initially for service 
connection for PTSD.  The claim was denied in a May 1992 
rating decision, based on an April 1992 VA psychiatric 
examination which contained the conclusion that he did not 
have PTSD.  He was notified of that adverse determination, as 
well as his procedural and appeal rights, by letter from the 
RO in June 1992.  Additional medical evidence was received in 
August 1992 and May 1993.  In July 1993, the appellant filed 
a VA Form 21-0516, Improved Pension Eligibility Verification 
Report, for use in calculating his nonservice-connected 
pension benefits.  The RO again denied the claim of service 
connection for PTSD in a December 1993 rating decision, a 
copy of which was provided to the appellant under separate 
cover later that month.  

In a December 1993 handwritten note, received in January 
1994, the appellant wrote:  "Thank you for your rating 
decision.  I will add it to my collection.  I plan to get a 
decision for my friend . . . who had an exam for PTSD at [a 
VA medical facility] and has been waiting two years for a 
decision."  In July 1994, the appellant submitted another VA 
Form 21-0516, Improved Pension Eligibility Verification 
Report, for use in calculating his nonservice-connected 
pension benefits.  The claims file shows receipt of no other 
communication from the appellant until a February 1995 
statement, received on February 28, 1995, in which he sought 
to reopen the claim.  By November 1996 rating decision, 
service connection for PTSD was granted and the RO assigned 
an effective date of February 28, 1995, the date of receipt 
of the claim to reopen.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a), (i); 38 C.F.R. § 3.400(h)(2), 
(q), (r).  See Link v. West, No. 97-459 (U.S. Vet. App. Nov. 
18, 1998) (effective date of a reopened claim is fixed in 
accordance with the facts, but is not earlier than the date 
of receipt of the claim).  "Date of receipt" means "the 
date on which a claim, information or evidence was received 
in [VA]".  38 C.F.R. § 3.1(r).  See 38 C.F.R. § 3.108, 
3.153, 3.201.  See also Wells v. Derwinski, 3 Vet. App. 307 
(1992).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  

The appellant contends that the effective date for an award 
of service connection for PTSD should be in 1991 at the time 
of his initial application for service connection.  He 
maintains that he did not receive the RO's December 1993 
letter informing him of the December 1993 rating decision 
denying service connection until sometime in January 1994 
because he was living in the mountains and only picked up his 
mail once a month.  He asserts that he was then hospitalized 
for psychiatric treatment and removal of his pancreas 
secondary to pancreatitis from March 1994 to February 1995, 
about 10 months out of the one year immediately after this 
notice of the December 1993 rating decision.  Therefore, he 
alleges, he was incapable of filing a notice of disagreement 
during this time.  He stated that he had never before run 
afoul of the timeliness requirements established by VA law 
and regulation, thereby attesting to his good faith in this 
instance and to the significance of his hospitalization as 
the reason for his failure to file a notice of disagreement 
within the prescribed period.  He also argues that his 
discharge from the Navy in 1977 due to a personality disorder 
is directly related to his PTSD which originated during 
service in the Marine Corps in the 1960s.  

A decision of the RO is final if the appellant does not 
appeal that determination within one year of its notice.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a).  
Notice of the May 1992 rating decision denying service 
connection for PTSD was sent to the appellant in June 1992 at 
the same time the RO notified him that he had been granted VA 
non-service-connected disability pension benefits.  
Therefore, the one-year period expired in June 1993.  During 
that time, additional evidence was received, so the RO 
readjudicated and denied the claim on the merits in December 
1993, with notice to the appellant that same month.  The one-
year period thereafter for filing a notice of disagreement 
expired in December 1994.  

The facts as shown in this case indicate that two 
communications were received by VA from the appellant during 
this period, the December 1993 handwritten note (mentioned 
above) and the July 1994 Improved Pension Eligibility 
Verification Report.  In neither of these documents did he 
express disagreement with the December 1993 rating decision.  
In the December 1993 note, he thanked the RO for the decision 
and discussed the claim of another veteran.  In July 1994, he 
simply reported information relevant to the continuation of 
his VA pension benefit, but did not mention the December 1993 
rating decision.  Therefore, these communications cannot form 
the basis of a notice of disagreement to the December 1993 
rating decision.  Without such a notice of disagreement, the 
December 1993 rating decision became final.  

The record clearly documents receipt of an informal claim for 
reopening in February 1995.  This date of receipt matches the 
definition of "date of receipt" provided at 38 C.F.R. 
§ 3.1(r) ("the date on which a claim, information or 
evidence was received in [VA]").  As set forth at 38 C.F.R. 
§ 3.400(r), even if it were shown that entitlement to PTSD 
arose before February 28, 1995, the date of receipt of the 
claim to reopen, because it would be later, governs the 
assignment of the effective date for PTSD.  

The appellant argues that although he received notice of the 
December 1993 rating decision in January 1994, within the 12-
month period after mailing of that notice, he was unable to 
respond with a notice of disagreement.  That argument is 
unconvincing.  In July 1994, in the midst of this 12-month 
period, he filed the Improved Pension Eligibility 
Verification Report, thereby demonstrating his ability to 
respond to the RO when necessary to preserve receipt of his 
benefits.  Moreover, his January 1994 handwritten note 
thanking the RO for the rating decision, offered no 
indication of any disagreement with the prior rating 
decision.  

The Board understands the appellant's assertion that he has 
in the past responded to VA inquiries in a timely manner, as 
well as the severity of the psychiatric and physical symptoms 
and disorders that necessitated hospitalization in the past.  
However, it is the absence of any communication from the 
appellant that might be construed as a notice of disagreement 
with the December 1993 rating decision that rendered that 
decision final.  Once that decision was final, the effective 
date for the grant of service connection for PTSD must be 
based on the claim to reopen received by VA on February 28, 
1995.  


ORDER

Entitlement to an effective date earlier than February 28, 
1995 for the grant of service connection for PTSD is denied.  


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

